985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maximo C. MANANGAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3180.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1992.

REMANDED.
ON MOTION
FRIEDMAN, Senior Circuit Judge.

ORDER

1
The court sua sponte considers whether Agapita U. Manangan, the widow of Maximo C. Manangan, may petition for review of the Merit Systems Protection Board's final order in this case.1


2
Mr. Manangan died during the Board's proceedings.   There was no substitution of Mrs. Manangan as appellant in the Board's proceedings.   In response to this court's order, the Board noted that on September 2, 1991, Mrs. Manangan petitioned for review of the initial decision of the Board.   Mrs. Manangan informed the Board at that time that her husband had died, although she did not file a motion to substitute herself as appellant.   In any event, the Board did not change the caption to designate Mrs. Manangan as the appellant.


3
The Board explains that "Mrs. Manangan could have been substituted as an appellant before the Board if she had filed a timely motion, [but] it was not required pursuant to 5 C.F.R. § 1201.35(c)" in order for Mrs. Manangan to proceed at the Board.


4
In order for Mrs. Manangan to proceed pro se as the petitioner in this court, she must have been the appellant at the Board.   See Fed.Cir.R. 47.3;  28 U.S.C. § 1654.   Accordingly, we deem it to be the best course to remand this case to allow the Board to consider whether to substitute Mrs. Manangan.2


5
Accordingly,

IT IS ORDERED THAT:

6
This petition for review is remanded to the Merit Systems Protection Board for further proceedings consistent with this order.



1
 Upon consideration of Agapita Manangan's submission concerning the timeliness of her petition for review, we determine that the petition for review was timely filed


2
 If the Board substitutes Mrs. Manangan as the appellant, then Mrs. Manangan must again file a petition for review.   If the substitution is denied, only counsel may file a petition for review